The opinion of the court was delivered by
Kellogg, J.
The only question raised in this case is in relation to the decision of the county court allowing to the plaintiff his taxable costs in the supreme court. The defendant insists, that the decision was erroneous, — that, under the circumstances of the case, the plaintiff’s costs should have been limited to the amount of his damages.
The statute provides, “ that in actions commenced before a justice, the plaintiff shall recover no more cost than debt, or damages, except costs that may accrue from continuances at the request of the defendant, or in case the defendant shall appeal to the county court. Notwithstanding the restrictions contained in the statute of 1828, it was held by this court, in Baker v. Blodgett, 1 Vt. 141, that the plaintiff, who succeeded upon a writ of error and finally recovered in the suit, was entitled to his costs upon the writ of error, without reference to the amount of his damages. That case was similar in principle to the present. The statute of 1828, *457restricting costs in suits appealed from justices of the peace, ahd which was then in force, was substantially the same as the present law. The only difference between the case of Baker v. Blodgett and the present is, that in the former the proceeding in the supreme court was by writ of error, and in the latter by exceptions taken upon the trial, pursuant to the existing statute. This difference has been supposed, and so urged at the argument, to be sufficient to warrant a different rule in the taxation of the costs. But this position, We think, cannot be sustained upon principle. The present mode of removing cases by exceptions into the supreme court was adopted, to save the necessity of resorting to a writ of error, and thereby saving to suitors unnecessary expense. The object in both cases is the same, — to correct the errors of the court below. And We are unable to perceive, why the recovering party should not recover his cost in the supreme court, without regard to his damages, in one case, as well as the other. It is true, that the learned judge, who delivered the opinion of the court in Barlow v. Burr, 1 Vt. 488, remarked, that there' Was a difference between a case carried up by exceptions and one by writ of error, — that in one Case cost might be allowed, while in the other it must be denied. The case called for no such distinction, and we are not satisfied, that such distinction exists. It was an appeal from a justice of the peace, and the county court dismissed the suit, on the ground that the justice had no jurisdiction, and that decision was affirmed by the supreme court, and they held, that, as the court had no jurisdiction of the suit, they could not allow costs, but the party must be left, in such case, to his common law remedy by suit, to recover his cost. The case of Baker v. Blodgett is in point, and we think decisive of the present case.
Judgment of the county court affirmed.